Citation Nr: 0433846	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

The Board notes that, in January 2004, the veteran's 
representative appeared to raise a claim for service 
connection for depression, as secondary to the veteran's 
already service-connected disabilities.  Further, in October 
2004, the representative appeared to raise a claim for total 
disability based on individual unemployability.  Therefore, 
these claims are referred to the RO for all further 
appropriate action.


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrate that the veteran's degenerative arthritis of the 
right hip is characterized by no more limitation than to 90 
degrees of flexion, with no ankylosis, no limitation of 
abduction beyond 10 degrees, no flail joint of the hip, and 
no impairment of the femur.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis of the right hip are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5252 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 2002, the RO received the veteran's claim for 
service connection for a right hip disorder, claimed as 
secondary to his service-connected disability of the right 
foot.

A December 1996 Social Security Administration (SSA) 
determination found the veteran disabled as of May 1996 with 
a primary diagnosis of major depression, severe, and a 
secondary diagnosis of post-traumatic stress disorder.  The 
veteran's SSA documents note his various injuries and 
surgeries for his back, shoulder, and knee, but do not 
mention a right hip disability.

In a January 1999 written statement, J.V.D., D.O., stated 
that the veteran's amount of eversion, pronation had a more 
than casual relationship to his hip and low back pain due to 
the shortening of the right limb as measured from the 
superior iliac crest, right, to the medial malleolus.

In a May 1999 written statement, a VA physician indicated 
that it was possible that the veteran's right hip pain was a 
result of abnormal gait due to his service-connected right 
foot injury.

A March 2002 X-ray report revealed mild degenerative changes 
about the right hip.  No definite fracture or subluxation was 
present.

In April 2002, the veteran underwent VA examination.  His 
claims file was reviewed.  The examiner noted the veteran's 
motorcycle accident while in service.  The veteran stated 
that he walked on the right side of his foot because of right 
foot pain.  He reported a long history of right hip pain, 
beginning after his foot fracture.  The veteran described his 
pain in the right groin area, which was quite deep seated.  
The pain was consistent with a hip disorder.

On clinical evaluation, the veteran walked with a limp 
favoring his right leg.  His right leg was one inch shorter 
than his left leg.  The cause of the difference was not 
apparent.  When standing, there was noted to be a pelvic tilt 
toward the right.  In the supine position, the right foot was 
noted to be rotated laterally.  Right hip flexion was to 90 
degrees and abduction was to 20 degrees.  Left hip flexion 
was to 120 degrees and abduction was to 30 degrees.  Internal 
rotation of the right hip in the flexed position was noted to 
be 0 degrees.  This was consistent with right hip pathology.  
The veteran had a right hip arthritic condition that was 
determined to be more likely than not secondary to his right 
service-connected foot condition.  The diagnosis was 
degenerative arthritis of the right hip secondary to a right 
foot condition.

In May 2002, the RO service connected the veteran for 
degenerative arthritis of the right hip, and awarded a 10 
percent disability rating.

In a June 2002 written statement, accepted as the veteran's 
notice of disagreement with the 10 percent disability rating, 
the veteran indicated that his disabilities placed unfair 
burdens on his wife.  He indicated that a physician had told 
him privately that correction was possible with surgery.  His 
right hip had worsened over the years and was mentioned in 
his hearing dated in May 1999.  A letter from a VA physician 
dated in March 2002 indicated that the degree of the 
veteran's pain did not correlate with the degree of arthritis 
shown on his X-ray.  The veteran stated that his hip 
condition had moderately severe pain and catching.  The 
pelvic tilt enhanced a greater strain on his back condition.  
The veteran believed that the 10 percent disability rating 
failed to comprehend the overall relationship that his right 
hip caused to his right knee and back injuries.  He requested 
a combined award of 50 percent.

In a July 2002 written statement, the veteran indicated that 
his right hip disability caused an inability to enjoy 
recreational activities.  He said his hip popped or caught, 
and constantly ached when he bore weight.  He could not cross 
his right leg over the left due to the pain.

In February 2003, the veteran testified before a Decision 
Review Officer at the RO.  The veteran stated that he 
constantly had pain in his right hip.  It woke him up at 
night.  If he moved in the wrong direction, it hit a point 
where it was shocking.  If he walked very far, it got 
extremely tired and then ached.  He also believed he heard it 
squeak.  His hip locked, and his physician told him that it 
could be corrected with surgery.  He limped because of his 
hip, knee, and foot.  Raising his leg caused pain.  The 
veteran used no cane.  He used pain medication, and his hip 
pain caused him to avoid certain recreational activities.  
Sitting for long periods of time caused pain in his hip and 
knee.  He had trouble climbing stairs and raising his leg.  
Bending at the waist was limited, but that was due to his 
back pain.  Fatigue bothered his hip.  He took pain 
medication.  He said he was seeking a 50 percent combined 
evaluation.

In his April 2003 substantive appeal (VA Form 9), the veteran 
stated that his 10 percent disability rating does not 
adequately consider the range of 0 degrees for side movement, 
the shortness of his right leg, and the muscle spasms near 
his groin.  He also noted his inability to move his hip joint 
to 45 degrees unless he found the right groove to allow it to 
slip past 30 degrees.  He requested consideration for an 
extraschedular rating.  He requested that the 10 percent 
disability rating for his hip be added to the 40 percent 
combined rating, to give him a 50 percent combined rating.

In the January 2004 statement of accredited representative, 
the veteran's representative asked for the veteran to be 
afforded another VA examination because it had been nineteen 
months since his last one.  The representative also raised a 
claim for depression as secondary to his service-connected 
conditions.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed March 2003 statement of 
the case (SOC) and November 2003 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

The Board notes that, in January 2004, the veteran's 
representative requested an additional VA examination to 
evaluate the veteran's hip disability before final 
adjudication of his claim.  However, the veteran had a fairly 
recent examination, dated in April 2002, and has made no 
indication that his right hip disability has worsened since 
that examination.  Therefore, the Board believes that all due 
process has been met with respect to the veteran's VA 
examination request.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations do not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's degenerative arthritis of the right hip is 
currently rated 10 percent disabling under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5252 (2004).

DC 5003 dictates that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Id.  In the absence of limitation of 
motion, a 10 percent disability rating is assigned where 
there is X-ray evidence of involvement or two or more major 
joints or two or more minor joint groups, and a 20 percent 
disability rating is assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

DC 5252 gives the disability rating criteria for limitation 
of flexion of the thigh.  38 C.F.R. § 4.71a, DC 5252 (2004).  
Flexion limited to 45 degrees warrants a 10 percent rating, 
flexion limited to 30 degrees warrants a 20 percent rating, 
flexion limited to 20 degrees warrants a 30 percent rating, 
and flexion limited to 10 degrees warrants a 40 percent 
disability rating.  Id.

The veteran's most recent, April 2002 VA examination report 
showed that his right hip flexion was limited only to 90 
degrees.  Therefore, he has been rated at noncompensable 
(zero percent) under DC 5252.  As stated above, when 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent disability rating is assigned 
for each affected major joint with X-ray evidence of 
degenerative arthritis.  The hip is such a major joint and, 
thus, the veteran was assigned a 10 percent disability 
rating.  He cannot receive a larger rating under DC 5003 
because there is no evidence that the veteran has 
degenerative arthritis, demonstrated by X-ray findings, 
affecting more than one major joint or minor joint group.

In an effort to afford the veteran the highest potentially 
applicable disability rating, the Board has evaluated his 
right hip disability under all other possible diagnostic 
codes.  However, the veteran has never been diagnosed with 
ankylosis of his hip, nor has he ever complained about an 
inability to move his hip.  Therefore, 38 C.F.R. § 4.71a, DC 
5250 is not for application.

Under Diagnostic Code 5253, a veteran can receive a 20 
percent disability rating where limitation of abduction of 
the thigh is lost beyond 10 degrees.  However, the veteran's 
right hip abduction was only limited to 20 degrees during his 
April 2002 VA examination.  Therefore, he could not receive a 
higher disability rating under DC 5253.

Finally, the veteran has never been diagnosed with a flail 
joint of his hip or impairment of his femur.  Therefore, the 
disability ratings under 38 C.F.R. § 4.71a, DCs 5254 and 5255 
are not for application.

With regard to the veteran's contention that an additional 
percentage rating should be added directly to his present 
rating, the Board would point out that service-connected 
disabilities are evaluated under the Combined Ratings Table 
set forth at 38 C.F.R. § 4.25.  Combined ratings result from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
next less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  The veteran's 
current combined service-connected rating is 60 percent, 
reflecting the combination of several disabilities pursuant 
to section 4.25.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of right leg pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right leg, which is due not only to the veteran's hip 
disability, but also to his back and knee disabilities.  See 
38 C.F.R. §§ 4.40, 4.45.  The Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected right hip disability are contemplated in the 
10 percent rating assigned, since his limitation of flexion 
of his thigh was found to be 90 degrees, and it would have to 
be limited to 30 degrees on flare-ups to award the veteran a 
higher, 20 percent disability rating under DC 5252.  There is 
no indication that pain, due to disability of the left tibia, 
causes functional loss great enough to warrant a higher 
rating.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Further, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that he required frequent periods of 
hospitalization for degenerative arthritis of the right hip.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any allegation of marked interference with employment due 
solely to the veteran's right hip disability.  In fact, 
although the veteran was found to be disabled by the SSA, the 
bases for that determination were depression and post-
traumatic stress disorder, and the SSA's determination never 
mentioned the veteran's right hip pain or disability.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in January 2002, has his 
degenerative arthritis of the right hip been more disabling 
than as currently rated under this decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial rating in 
excess of 10 percent for the veteran's degenerative arthritis 
of the right hip, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right hip is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



